Case 1:20-cv-05439-JMF-KHP Document 13 Filed 08/25/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
SERONIA STEFANIE KEARNEY, :
Plaintiff, :

: 20-CV-5439 (JMF) (KHP)
-V- :

: ORDER

ANDREW M. SAUL, Commissioner of Social Security — :
Administration, :
Defendant. :
xX

 

JESSE M. FURMAN, United States District Judge:

Pursuant to the Court’s Order dated July 16, 2020, the parties were required to confer
regarding whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all
proceedings before the assigned Magistrate Judge. See ECF No. 7. If both parties consent, they
were required to email to Furman NYSDChambers@nysd.uscourts.gov a fully executed Notice,
Consent, and Reference of Civil Action to a Magistrate Judge Form within two weeks of the date
on which Defendant enters an appearance. If either party does not consent, they were to file, by
the same date, a joint letter advising the Court that the parties do not consent. To date, the parties
have not satisfied their obligations. As a courtesy, the parties’ deadline is hereby EXTENDED,
nunc pro tunc, to September 1, 2020.

SO ORDERED. Cy ;
Dated: August 25, 2020

New York, New York SSE M-PURMAN
ited States District Judge
